United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 98-2310WM
                                  _____________

United States of America,                *
                                         *
                     Appellee,           * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
David Wayne Gibson,                      *     [UNPUBLISHED]
                                         *
                     Appellant.          *
                                   _____________

                            Submitted: October 20, 1998
                                Filed: October 28, 1998
                                 _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

       David Wayne Gibson appeals the district court's denial of Gibson's 18 U.S.C.
§ 3583(e)(1) motion to terminate his supervised release. Having carefully reviewed the
parties' briefs and the record, we conclude the district court did not abuse the broad
discretion conferred by the statute. See United States v. Jeanes, 150 F.3d 483, 484 (5th
Cir. 1998). We affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.